Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Saeed (Multi-task learning with compressible features for Collaborative Intelligence”, from IDS).
Regarding claim 1, Saeed discloses a computer-implemented method for computing features, the method comprising (abstract): 
receiving, by a neural network, a dataset for generating features derived from the dataset, wherein the neural network comprises a plurality of layers, and at least one layer is a feature layer (section 2.1 first paragraph and figure 1); 
computing, from the dataset, a first set of features using at least the feature layer of the neural network, wherein the first set of features (q layer described in section 2.1 first two paragraphs): 
i) is characterized by a measure of informativeness (section 2.1 first paragraph, informativeness in read as the data); and 
ii) is computed such that a size of the first set of features is compressible into a second set of features that results in a feature set that is smaller in size than the size of the first set of features and that has a same measure of informativeness as the measure of informativeness of the first set of features (section 2.1 first paragraph and last paragraph); and 
generating the second set of features from the first set of features using a compression method that compresses the first set of features to generate the second set of features (section 2.1 last paragraph).
Regarding claim 2, see section 2.1, last two paragraphs.  Also note that section 2.2 describes in more detail calculating the loss function.  Figure 1 shows the layers of the network.  
Regarding claim 3, see section 2.2, first and third paragraphs.
Regarding claim 4, see the section 2.2 first and third paragraphs and section 2.1 last paragraph (adding noise).
  Regarding claim 5, see section 2.2 first paragraph and section 2.3, second paragraph. 
Regarding claim 6, see section 2.1, third paragraph describing multiple layers can be added prior but would increase bitrate.  
Regarding claim 7, see section 2.1, first two paragraphs.  
Regarding claims 8-9, see figure 3 and section 3 which show images that have multiple levels of features.  
Regarding claim 10, see the abstract and the first two paragraphs of section 2.1 which describing compressing. 
Regarding claim 11, see figures 1 and 4 and the first two paragraphs of section 2.1, note the discussion on how informativeness is interpreted in the rejection of claim 1.  
Regarding claim 12, a trained or pretrained neural network is taught in section 3.  Note that “to perform one or more functions related to automated feature engineering” it its intended use and not given patentable weight.  
Regarding claim 13, see section 3, first paragraph.  
Regarding claims 14-27, see the rejection of claim 1-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/            Primary Examiner, Art Unit 2666